Citation Nr: 0208810	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a fistula.  

(The issue of entitlement to service connection for a back 
disability will be the subject of a separate decision of the 
Board.)   



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a back disability and residuals of removal of 
a fistula.  

In a decision dated January 31, 2000, the Board denied 
service connection for a back disability and residuals of a 
removal of a fistula on the basis that the claims were not 
well grounded.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In an Order dated December 8, 2000, the Court 
vacated and remanded the above matter for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA).  

The Board remanded the instant claim in October 2001, for 
VCAA consideration.  The issue of entitlement to service 
connection for residuals of removal of a fistula is now ready 
for appellate review.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDING OF FACT

The veteran does not have residual disability from removal of 
a fistula.  


CONCLUSION OF LAW

Residuals of removal of a fistula were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for Residuals of Removal of a Fistula

The veteran seeks to establish service connection for 
residuals of removal of a fistula in service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service medical records in this case are unavailable.  The 
records were presumably destroyed in a July 1973 fire at the 
National Personnel Records Center (NPRC).  There are 
alternative sources of evidence that can be utilized when 
service medical records are not available, and some attempts 
have been made to obtain information from the veteran that 
would permit use of these alternative sources.  In this case, 
however, the determinative question is the absence of 
evidence of present disability related to any operation for 
removal of a fistula.  

A review of the claims folder shows no findings of residuals 
of removal of a fistula.  The only indication that the 
veteran has residuals of removal of a fistula attributable to 
service is the veteran's own statements of such.  The veteran 
has submitted medical evidence to support his claims, but his 
assertions concerning the presence of the claimed residuals 
of surgical removal of a fistula are not supported by any of 
the medical evidence of record.  It is well established that 
lay persons cannot provide testimony when an expert opinion 
is required.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).   
Additionally, Congress has specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability, and in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, entitlement to service connection for residuals 
of removal of a fistula is not warranted.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions by Board remand in October 2001 and through the RO 
also in October 2001.  The RO informed the veteran of what 
assistance VA would provide, what could be done to expedite 
his claim, time limits and who would manage his claim.  
Various notices and communications, also from the RO, such as 
the April 1998 rating decision and the October 1998 statement 
of the case, informed the veteran of the applicable laws and 
regulations needed to substantiate his claim.  He was 
informed in the October 2001 VCAA notice letter of the 
evidence needed.  He submitted no additional evidence on 
behalf of his claim.  The veteran had the opportunity to 
testify at a hearing regarding his claim.  He declined.  The 
Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issue discussed above.  Thus, a remand for 
further technical compliance with the provisions of the VCAA 
is not necessary.  


ORDER

Service connection for residuals of removal of a fistula is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

